DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Uchiyama.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses:
Regarding claim 1, a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising: a rotation shaft (Figure 3A, element 308); a driving element (Figure 3A, element 307), configured to drive the rotation shaft (Figure 3A, element 308) to rotate; and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), connected to the rotation shaft (Figure 3A, element 308) and disposed on a transmission path of at least one beam (i.e. transmission path of the light beam illustrated in Figure 3A); a polarizing element (i.e. filter wheel [element 1550]; page 11, paragraph 0117, line 15) comprising a plurality of polarizing subregions (Figure 15C, element 1540) that have polarizing materials of different polarization directions (Figure 15C, element 1530); wherein the driving element (Figure 3A, element 307) is configured to drive the polarizing element (i.e. polarizing filter; Figure 3A, element 306) to rotate sequentially while taking the rotation shaft (Figure 3A, element 308) as a rotation central axis (i.e. rotational axis of element 306), and when the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is rotated, the at least one beam (i.e. light beam illustrated in Figure 3A penetrates element 306) penetrates through the polarizing element (i.e. polarizing filter; Figure 3A, element 306), and variation of the polarization 
Regarding claim 5, the driving element (Figure 3A, element 307) is a motor (page 7, paragraph 0082, line 4), and is connected to the rotation shaft (Figure 3A, element 308), and the at least one beam (i.e. light beam illustrated in Figure 3A penetrates element 306) penetrates through a non-center portion (clearly illustrated in Figure 3A) of the polarizing element (i.e. polarizing filter; Figure 3A, element 306).
DeCusatis et al. teaches the salient features of the present invention as explained above except a diffusing element, fixed to the polarizing element and coincided with the polarizing element, wherein the driving element is configured to simultaneously drive the polarizing element and the diffusing element.
Uchiyama (US Pub. No. 2019/0391473 A1) discloses a diffusing element (Figure 5, elements 51 and 52), fixed to the polarizing element (Figure 5, element 53; changes the polarization of the light from clockwise circularly polarization [i.e. polarization of element BLc1] to counterclockwise circular polarization [i.e. polarization of BLc2]; page 5, paragraph 0064, lines 1-10) and coincided with the polarizing element (Figure 5, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusing element, fixed to the polarizing element and coincided with the polarizing element, wherein the driving element is configured to simultaneously drive the polarizing element and the diffusing element as shown by Uchiyama in combination with DeCusatis et al.’s invention for the purpose of transmitting a supplementary light beam and reflecting a light beam (Uchiyama, page 4, paragraph 0060, lines 1-3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Uchiyama as applied to claims 1 and 5 above, and further in view of Tian et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing element (i.e. polarizing filter; Figure 3A, element 306).
DeCusatis et al. in combination with Uchiyama (US Pub. No. 2019/0391473 A1) teaches the salient features of the present invention as explained above except at least one transparent region that is pervious to one of the at least one beam.
Tian et al. (US Pub. No. 2019/0129290 A1) discloses at least one transparent region (Figure 3, element 42; i.e. transmission part [element 42] is made of a transparent glass [page 4, paragraph 0063, lines 27-28]) that is pervious to one of the at least one beam (i.e. blue laser light will transmit the transmission part; page 4, paragraph 0063, lines 28-29).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Uchiyama as applied to claims 1 and 5 above, and further in view of Doany et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses the driving element (Figure 3A, element 307) is a driving assembly (i.e. motor; page 7, paragraph 0082, line 4).
DeCusatis et al. in combination with Uchiyama (US Pub. No. 2019/0391473 A1) teaches the salient features of the present invention as explained above except at least one beam penetrates through a center portion of the polarizing element.
Doany et al. (US Patent No. 5,517,340; see annotated Figure 2) discloses at least one beam (i.e. beam emitted by element 25 in Figure 2; see annotated Figure 2, element B) penetrates through a center portion (Figure 2, element A) of the polarizing element (i.e. polarization wheel; Figure 2, element 28; column 6, line 51).

    PNG
    media_image1.png
    547
    714
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one beam penetrates through a center portion of the polarizing element as shown by Doany et al. in combination with DeCusatis et al. and Uchiyama’s invention for the purpose of providing an apparatus for selectively directing a plurality of color components of light from a light source (Doany et al., column 3, lines 7-9).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Uchiyama as applied to claims 1 and 5 above, and further in view of Butler-Smith et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) in combination with Uchiyama (US Pub. No. 2019/0391473 A1) teaches the salient features of the present invention except a filter element disposed on the polarizing element and coincided with the polarizing element.
Butler-Smith et al. (US Pub. No. 2005/0041163 A1) discloses a filter element (i.e. color wheel causes red, green and blue light to be filtered through; see color wheel illustrated in Figure 7) disposed on the polarizing element (i.e. polarized wheel 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a filter element disposed on the polarizing element and coincided with the polarizing element as shown by Butler-Smith et al. in combination with DeCusatis et al. and Uchiyama’s invention for the purpose of having a passive polarizing material added as a layer to the color wheel, rendering polarized primary color sub-frames on the screen (Butler-Smith et al., page 1, paragraph 0009, lines 4-6).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Uchiyama as applied to claims 1 and 5 above, and further in view of Sun et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) in combination with Uchiyama (US Pub. No. 2019/0391473 A1) teaches the salient features of the present invention as explained above except a diffusing element fixed to the polarizing element by glue.
Sun et al. (US Pub. No. 2010/0026934 A1) discloses a diffusing element (Figure 3, element 304) fixed to the polarizing element (Figure 3, element 303) by glue (i.e. epoxy resin; Figure 3, element 308; page 4, paragraph 0035, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusing element fixed to the polarizing element by glue as shown by Sun et al. in combination with DeCusatis et al. and Uchiyama’s invention for the purpose of having a binder preferably colorless and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Uchiyama as applied to claims 1 and 5 above, and further in view of Seo et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2).
DeCusatis et al. in combination with Uchiyama (US Pub. No. 2019/0391473 A1) teaches the salient features of the present invention as explained above except a diffusing element connected to a polarizing element via a spacer and is kept spaced from the polarizing element by a distance.
Seo et al. (US Patent No. 9,645,423 B2) discloses a diffusing element (i.e. diffusion sheet; Figure 3, element 170) connected to a polarizing element (i.e. polarizing film; Figure 3, element 115) via a spacer (i.e. sheet attachment member; Figure 3, element 190) and is kept spaced from the polarizing element (i.e. polarizing film; Figure 3, element 115) by a distance (i.e. the distance elements 170 and 190 is the space in which element 210 is located).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusing element connected to a polarizing element via a spacer and is kept spaced from the polarizing element by a distance as shown by Seo et al. in combination with DeCusatis et al. and Uchiyama’s invention for the purpose of attaching the polarizing film so that the spacer [element .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeCusatis et al. in view of Uchiyama as applied to claims 1 and 5 above, and further in view of Sun et al.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) in combination with Uchiyama (US Pub. No. 2019/0391473 A1) teaches the salient features of the present invention as explained above except the diffusing element is a diffusing microstructure, wherein the diffusing microstructure is located on at least one surface of the polarizing element.
Sun et al. (US Pub. No. 2010/0026934 A1) discloses the diffusing element (Figure 3, element 304) is a diffusing microstructure (i.e. microstructure layer; page 2, paragraph 0025, lines 8-9), wherein the diffusing microstructure (i.e. microstructure layer) is located on at least one surface (i.e. top surface of element 303 in Figure 3) of the polarizing element (Figure 3, element 303).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the diffusing element is a diffusing microstructure, wherein the diffusing microstructure is located on at least one surface of the polarizing element as shown by Sun et al. in combination with DeCusatis et al. and Uchiyama’s invention for the purpose of enhancing the uniformity of outgoing light having different wavelengths (Sun et al., page 2, paragraph 0025, lines 11-12).
Claims 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of DeCusatis et al. and further view of Uchiyama.
Wu et al. (US Pub. No. 2018/0199013 A1) discloses:
Regarding claim 12, a projection device (Figure 1, element 100), comprising: an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and the illumination system (Figure 1, element 110) comprising: at least one excitation light source (Figure 1, element 112B), configured to provide at least one excitation beam (Figure 1, element IB); and a light uniforming element (i.e. light homogenizing element; Figure 1, element 119), being pervious to a part of the at least one excitation beam to form the illumination beam (Figure 1, element IW); at least one light valve (i.e. imaging element; Figure 1, element 120), disposed on a transmission path of the illumination beam (Figure 1, element IW), and configured to convert the illumination beam (Figure 1, element IW) into an image beam (Figure 1, element IM; page 2, paragraph 0020, lines 9-11); and a projection lens (Figure 1, element 130), disposed on a transmission path of the image beam (Figure 1, element IM; page 2, paragraph 0020, lines 11-12), and configured to convert the image beam (Figure 1, element IM) into a projection beam (page 2, paragraph 0020, lines 12-14).
Regarding claim 18, a wavelength conversion element (i.e. wavelength conversion wheel; Figure 1, element 114) disposed on the transmission path of the at least one excitation beam (Figure 1, element IB), and located between the at least one excitation light source (Figure 1, element 112B) and the light uniforming element (i.e. light homogenizing element; Figure 1, element 119).
Regarding claim 19, a filter device (i.e. filter wheel; Figure 1, element 116) disposed between the at least one excitation light source (Figure 1, element 112B) and the light uniforming element (i.e. light homogenizing element; Figure 1, element 119).
Wu et al. teaches the salient features of the present invention as explained above except (regarding claim 12) a polarizing rotation device, comprising a rotation shaft, a driving element and a polarizing element, wherein the driving element is configured to drive the rotation shaft to rotate, the polarizing element is connected to the rotation shaft and is disposed on a transmission path of the at least one excitation beam, a polarizing element comprising a plurality of polarizing subregions that have polarizing materials of different polarization directions; wherein the driving element is configured to drive the polarizing element to rotate sequentially while taking the rotation shaft as a rotation central axis, when the polarizing element is rotated, the at least one excitation beam penetrates through the polarizing element, and variation of the polarization states is not continuous.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising a rotation shaft (Figure 3A, element 308), a driving element (Figure 3A, element 307) and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), wherein the driving element (Figure 3A, element 307) is configured to drive the rotation shaft (Figure 3A, element 308) to rotate, the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is connected to the rotation shaft (Figure 3A, element 308) and is disposed on a transmission path of the at least one excitation beam (i.e. transmission path of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the a polarizing rotation device disclosed by DeCusatis et al. in combination with Wu et al.’s invention for the purpose of alternately modulating the light with two different orthogonal states of polarization (DeCusatis et al., page 4, paragraph 0064, lines 10-11), and for having a resulting 
Wu et al. in combination with DeCusatis et al. teaches the salient features of the present invention as explained above except (regarding claim 12) a diffusing element fixed to the polarizing element and coincided with the polarizing element, wherein the driving element is configured to simultaneously drive the polarizing element the diffusing element.
Uchiyama (US Pub. No. 2019/0391473 A1) discloses a diffusing element (Figure 5, elements 51 and 52) fixed to the polarizing element (Figure 5, element 53; changes the polarization of the light from clockwise circularly polarization to counterclockwise circular polarization; page 5, paragraph 0064, lines 1-10) and coincided with the polarizing element (Figure 5, element 53), wherein the driving element (Figure 5, element 54) is configured to simultaneously drive the polarizing element (Figure 5, element 53) and the diffusing element (Figure 5, elements 51 and 52).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a diffusing element fixed to the polarizing element and coincided with the polarizing element, wherein the driving element is configured to simultaneously drive the polarizing element the diffusing element as shown by Uchiyama in combination with Wu et al. and DeCusatis et al.’s invention for the purpose of transmitting a supplementary light beam and reflecting a light beam (Uchiyama, page 4, paragraph 0060, lines 1-3).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of DeCusatis et al. and Uchiyama, as applied to claim 12 above, and further in view of Tian et al.
Wu et al. (US Pub. No. 2018/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) and Uchiyama (US Pub. No. 2019/0391473 A1), teaches the salient features of the present invention including a polarizing element (i.e. polarizing filter; Figure 3A, element 306 as shown by DeCusatis et al.).  However, Wu et al. in combination with DeCusatis et al., do not teach at least one transparent region that is pervious to one of the at least one beam.
Tian et al. (US Pub. No. 2019/0129290 A1) discloses at least one transparent region (Figure 3, element 42; i.e. transmission part [element 42] is made of a transparent glass [page 4, paragraph 0063, lines 27-28]) that is pervious to one of the at least one beam (i.e. blue laser light will transmit the transmission part; page 4, paragraph 0063, lines 28-29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one transparent region that is pervious to one of the at least one beam as shown by Tian et al. in combination with Wu et al., DeCusatis et al. and Uchiyama’s invention for the purpose of transmitting the excitation light (Tian et al., page 4, paragraph 0063, lines 10-11), and for providing a dual-color projector (Tian et al., page 1, paragraph 0012, line 2) in which it can not only transmit a portion of the laser light, but can also be excited by another portion of the laser to emit the fluorescent light (Tian et al., page 4, page 4, paragraph 0063, lines 19-21).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Uchiyama and DeCusatis et al.
Wu et al. (US Pub. No. 2018/0199013 A1) in combination with Uchiyama (US Pub. No. 2019/0391473 A1) teaches the salient features of the invention except the driving element is a motor, and is connected to the rotation shaft, and the at least one excitation beam penetrates through a non-center portion of the polarizing element.
DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses the driving element (Figure 3A, element 307) is a motor (page 7, paragraph 0082, line 4), and is connected to the rotation shaft (Figure 3A, element 308), and the at least one excitation beam (i.e. light beam illustrated in Figure 3A penetrates element 306) penetrates through a non-center portion (clearly illustrated in Figure 3A) of the polarizing element (i.e. polarizing filter; Figure 3A, element 306).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the driving element is a motor, and is connected to the rotation shaft, and the at least one excitation beam penetrates through a non-center portion of the polarizing element as shown by DeCusatis et al. in combination with Wu et al. and Uchiyama’s invention for the purpose of alternately modulating the light with two different orthogonal states of polarization (DeCusatis et al., page 4, paragraph 0064, lines 10-11), and for having a resulting image that must also be projected on a screen or other surface which preserves polarization of the reflected light, or refracted light as in rear projection systems (DeCusatis et al., page 5, paragraph 0065, lines 3-6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in combination with DeCusatis et al. and Uchiyama, as applied to claim 12 above, and further in view of Doany et al.
Wu et al. (US Pub. No. 2018/0199013 A1) in combination with DeCusatis et al. (US Pub. No. 2007/0139619 A1) teaches the salient features of the present invention including the driving element (Figure 3A, element 307) is a driving assembly (i.e. motor; page 7, paragraph 0082, line 4) as shown by DeCusatis et al.  However, Wu et al. in combination with DeCusatis et al. and Uchiyama (US Pub. No. 2019/0391473 A1) do not teach at least one beam penetrates through a center portion of the polarizing element.
Doany et al. (US Patent No. 5,517,340; see annotated Figure 2) discloses at least one beam (i.e. beam emitted by element 25 in Figure 2; see annotated Figure 2, element B) penetrates through a center portion (Figure 2, element A) of the polarizing element (i.e. polarization wheel; Figure 2, element 28; column 6, line 51).


    PNG
    media_image1.png
    547
    714
    media_image1.png
    Greyscale

.

Allowable Subject Matter
Claims 23-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, Wu et al. (US Pub. No. 2018/0199013 A1) discloses a projection device (Figure 1, element 100), comprising: an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and comprising: a light source (Figure 1, elements 112B and 112R), comprising at least one excitation light source (Figure 1, element 112B) and at least one auxiliary light source (Figure 1, element 112R), wherein the at least one excitation light source (Figure 1, element 112B) is configured to provide at least one excitation beam (Figure 1, element IB), and the at least one auxiliary light source (Figure 1, element 112R) is configured to provide at least one auxiliary beam (Figure 1, element IR_1); and a light uniforming element (i.e. light homogenizing element; Figure 1, element 119), being pervious to a part of the at least one excitation beam (Figure 1, element IB) and the at least one auxiliary 
Regarding claim 28, Wu et al. (US Pub. No. 2018/0199013 A1) discloses an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and the illumination system (Figure 1, element 110) comprising: at least two light sources (Figure 1, elements 112B and 112R), configured to provide at least two beams (Figure 1, elements IB and IR_1); at least one light valve (i.e. imaging element; Figure 1, element 120), disposed on a transmission path of the illumination beam (Figure 1, element IW), and configured to convert the illumination beam (Figure 1, element IW) into an image beam (Figure 1, element IM; page 2, paragraph 0020, lines 9-11); and a projection lens (Figure 1, element 130), disposed on a transmission path of the image beam (Figure 1, element IM; page 2, paragraph 0020, lines 11-12), and configured to convert the image beam (Figure 1, element IM) into a projection beam (page 2, paragraph 0020, lines 12-14).  Furthermore, DeCusatis et al. (US Pub. No. 2007/0139619 A1) discloses a polarizing rotation device (i.e. a rotating polarizing filter; page 4, paragraph 0064, line 2), comprising a rotation shaft (Figure 3A, element 308), a driving element (Figure 3A, element 307) and a polarizing element (i.e. polarizing filter; Figure 3A, element 306), wherein the driving element (Figure 3A, element 307) is configured to drive the rotation shaft (Figure 3A, element 308) to rotate, the polarizing element (i.e. polarizing filter; Figure 3A, element 306) is connected to the rotation shaft (Figure 3A, 
Regarding claim 33, Wu et al. (US Pub. No. 2018/0199013 A1) discloses a projection device (Figure 1, element 100), comprising: an illumination system (Figure 1, element 110), configured to provide an illumination beam (Figure 1, element IW), and the illumination system (Figure 1, element 110) comprising: at least one excitation light source (Figure 1, element 112B), configured to provide at least one excitation beam (Figure 1, element IB); a light uniforming element (i.e. light homogenizing element; Figure 1, element 119), being pervious to a part of the at least one excitation beam to form the illumination beam (Figure 1, element IW); and a wavelength conversion element (i.e. wavelength conversion wheel; Figure 1, element 114) disposed on the transmission path of the at least one excitation beam (Figure 1, element IB), and located between the at least one excitation light source (Figure 1, element 112B) and the light uniforming element (i.e. light homogenizing element; Figure 1, element 119), wherein the wavelength 
Regarding claims 24-27 and 29-32, the claims are allowable based on their dependence from allowable claims 23 and 28 (respectively).

Response to Arguments
Applicant’s arguments filed on 01/28/2022 have been considered but are moot in view of new grounds of rejection.  Applicant's amendment necessitated the new grounds of rejection presented in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pan et al. (US Patent No. 10,824,067 B2) discloses illumination system including an excitation light source, a first light splitting element, a wavelength conversion element, a second light splitting element, a third light splitting element and a fourth light splitting element is provided.  The excitation light source provides a light beam.  The first light splitting element allows the light beam to pass through to generate a first light beam or reflects it to generate a second light beam.  The wavelength conversion element is located on a light path of the first light beam.  The second light splitting element allows the first light beam to pass through to be transmitted to the wavelength conversion element to generate a third light beam and reflects the third light beam.  The third light splitting element reflects the second light beam.  The fourth light splitting element allows the second light beam to pass through and reflects the third light beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/09/2022